Exhibit 99.2 Key Elements of Vectren South - Electric Rate Case Order Issued April 27, 2011: Overall Revenue Increase Authorized:$28.6 million Overall Percent Increase:Approximately 5% Authorized Return on Equity (ROE):10.4% Weighted Cost of Long Term Debt: 6.25% Overall Rate of Return:7.29% Capital Structure: 44% Debt 43% Equity 13% Cost Free/Other Rate Base:$1,295.6 million Other Key Findings: n Post in service carrying cost and depreciation deferral accounting treatment authorized for power production efficiency projects known as Dense Pack projects estimated at $35 million. n Continued symmetrical 50/50 sharing of wholesale power margins above and below new base level of $7.5 million which had previously been $10.5 million. n Implementation of decoupling rate design denied. o Note that separate from this case, a settlement has been reached with the Office of Utility Consumer Counselor on implementation of energy efficiency programs along with lost margin recovery for large customers and it also provides for a subsequent filing to request lost margin recovery for small customers in this situation where decoupling was not approved. n Current coal contracts remain effective and going forward a review process of future procurement decisions will be initiated.
